           Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 1 of 7



              UNITED STATES DISTRICT COURT
                              Eastern District of California
                      Petition For Warrant or Summons For
                            Offender Under Supervision

                                                            Docket
Name of Offender:      Francisco Medina Castaneda                             0972 2:03CR00549-01
                                                            Number:

Name of Judicial Officer:     William B. Shubb, Senior United States District Judge

Date of Original Sentence:    5/20/2005

Original Offense:

Count 1:        21 USC 841, 846 – Conspiracy to Distribute and to Possess With Intent to Distribute
                Cocaine Base and Cocaine (Class A Felony)

Count 2:        21 USC 841(a)(1) – Possession With Intent to Distribute Cocaine Base (Class A Felony)

Original Sentence: 324 months custody of the Bureau of Prisons on each of Counts 1 and 2, to be served
concurrently with each other for a total aggregate term of 324 months; 120 months supervised release on
each count, to be served concurrently with each other for a total aggregate term of 120 months; $200
special assessment; mandatory drug testing; no firearms

Special Conditions:

Warrantless Search
Drug/Alcohol Treatment
Drug/Alcohol Testing
Aftercare Co-payment
Registration (drug)
DNA collection


Type of Supervision:     Supervised Release

Date Supervision Commenced:        2/20/2019




                                          Page 1 of 7                                             PROB 12C
                                                                                                    (07/13)
            Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 2 of 7

RE: Francisco Medina Castaneda                              Docket Number: 0972 2:03CR00549-01


Other Court Actions:

08/06/2008:     Amended Judgment filed, correcting defendant’s custody term to 262 months on each of
                Counts 1 and 2. All other terms remain as originally charged.

01/29/2013:     Case reassigned from Senior Judge Edward J. Garcia to Senior Judge William B. Shubb.

09/11/2017:     Order filed reducing defendant’s sentence of imprisonment to 240 months.




                                     PETITIONING THE COURT

☒ TO ISSUE A WARRANT

☐ TO ISSUE A SUMMONS

☐ OTHER:

The probation officer alleges the offender has violated the following conditions(s) of supervision:

Charge Number           Nature of Violation

        1               FAILURE TO REPORT CHANGE OF RESIDENCE

On February 28, 2019, the undersigned officer was notified Castaneda was no longer residing at his
reported residence and his whereabouts were unknown. This conduct is in violation of Standard Condition
Number 6 of supervised release that states, “The defendant shall notify the probation officer tend days
prior to any change in residence or employment.”

Justification: Francisco Medina Castaneda was sentenced on May 20, 2005, to 324 months
imprisonment following convictions for Conspiracy to Distribute and to Possess With Intent to Distribute
Cocaine Base and Cocaine, and for Possession With Intent to Distribute Cocaine Base. On August 6,
2008, the sentence was amended to 262 months prison. On November 11, 2017, Castaneda’s sentenced
was reduced to 240 months. On February 20, 2019, Castaneda’s 120-month term of supervised release
commenced in the Eastern District of California.

Castaneda released on February 20, 2019, from FCC USP-2 Coleman in Coleman, Florida. The same day,
the undersigned made contact at his family’s residence in Stockton and spoke to his son and his mother,
and advised he was going to be released. That afternoon his family contacted the undersigned and advised
Castaneda would be arriving in Stockton on February 25, 2019. On February 25, 2019, Castaneda
contacted the undersigned and said he was living at his family’s residence in Stockton and was at his
attorney’s office in Sacramento. Castaneda was to report to the Probation Office on February 27, 2019, at


                                           Page 2 of 7                                                PROB 12C
                                                                                                        (07/13)
         Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 3 of 7

RE: Francisco Medina Castaneda                             Docket Number: 0972 2:03CR00549-01


2:00 p.m. The undersigned confirmed the appointment telephonically with Castaneda that morning. At
3:00 p.m., Castaneda had not arrived at the office. The undersigned called and an unknown male
answered the phone stating he did not know who Castaneda was and that he had found the phone in the
street. On February 28, 2019, the undersigned officer met with the family in Stockton at Castaneda’s
residence. The family stated they had last seen him on February 27, 2019. Castaneda had told them he
was on the way to the bank and then would be going to the Probation Office.

The undersigned officer has made numerous unsuccessful attempts to contact Castaneda by telephone.
He has not contacted this officer since February 27, 2019.

Detention: At this time, the offender is a danger to the community and a flight risk based on his history
of narcotics trafficking, gang involvement, drug use, and firearm possession, along with the offender’s
failure to report his change of residence. Therefore, it is recommended a warrant for his arrest be issued
and he remain detained in the custody of the United States Marshal Service pending the disposition of the
violation petition.

              I declare under penalty of perjury that the following is true and correct.

EXECUTED ON:             March 4, 2019
                         Elk Grove, California
                         LSH/sda

                                                      Respectfully submitted,




                                                      Lisa S. Hage
                                                      Senior United States Probation Officer
                                                      Telephone: 916-752-9345
DATED:        3/4/2019
                                                      Reviewed by,




                                                      George A. Vidales
                                                      Supervising United States Probation Officer




                                          Page 3 of 7                                               PROB 12C
                                                                                                      (07/13)
         Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 4 of 7

RE: Francisco Medina Castaneda                            Docket Number: 0972 2:03CR00549-01




THE COURT FINDS PROBABLE CAUSE AND ORDERS:

☒ The issuance of a warrant.

FURTHER PROCEEDINGS REGARDING CUSTODY:

☐ Defendant is ordered detained, to be brought before District Judge forthwith.

☒ Initial appearance and detention hearing before Magistrate Judge.

Dated: March 5, 2019




CC:

United States Probation

Assistant United States Attorney: Richard J. Bender

United States Marshal Service




                                         Page 4 of 7                                    PROB 12C
                                                                                          (07/13)
        Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 5 of 7

RE: Francisco Medina Castaneda                          Docket Number: 0972 2:03CR00549-01



               STATEMENT OF EVIDENCE OF ALLEGED
                    SUPERVISED RELEASE VIOLATIONS

Honorable William B. Shubb
Senior United States District Judge
Sacramento, California

                                              RE:     Castaneda, Francisco Medina
                                                      Docket Number: 0972 2:03CR00549-01


Your Honor:
In addition to a copy of the Acknowledgment of Conditions of Probation or Supervised
Release and Receipt of Criminal Judgment and Judgment and Commitment Order, the
following evidence and/or testimony will be offered to support the probation officer's allegation
that the above-named releasee is in violation of the conditions of supervision as stated on the
attached Probation Form 12C - Petition for Warrant or Summons for Offender Under
Supervision.
Charge 2:      FAILURE TO REPORT CHANGE OF RESIDENCE
       a.      Evidence:
               i.        None
       b.      Witnesses:
               i.        United States Probation Officer Lisa Hage can testify to the statements
                         made by Castaneda’s mother and son on February 28, 2019.




                                                    Respectfully submitted,



                                                    Lisa S. Hage
                                                    Senior United States Probation Officer
                                                    Telephone: 916-752-9345
DATED:        3/4/2019
              Elk Grove, California

                                        Page 5 of 7                                          PROB 12C
                                                                                               (07/13)
       Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 6 of 7

RE: Francisco Medina Castaneda                 Docket Number: 0972 2:03CR00549-01




                                           Reviewed by,




                                           George A. Vidales
                                           Supervising United States Probation Officer




                                 Page 6 of 7                                         PROB 12C
                                                                                       (07/13)
         Case 2:03-cr-00549-WBS Document 250 Filed 03/05/19 Page 7 of 7

RE: Francisco Medina Castaneda                        Docket Number: 0972 2:03CR00549-01



          REVOCATION GUIDE – SUPERVISED RELEASE
Name of                                               Docket
                   Francisco Medina Castaneda                        0972 2:03CR00549-01
Offender:                                             Number:
Date of Original
                   October – December 2003
Offense:
Original term of supervised release imposed: 10 years

Highest grade of violation alleged: C

Criminal History Category of offender: IV

Original guideline range: Life

Chapter 7 range of imprisonment: 6 to 12 months.

Maximum term on revocation - 18 USC 3583(e)(3): (choose one below)

☒      Class A felony - 5 years

Violation requires mandatory revocation: YES: ☐         NO: ☒

Original offense committed on or after 04/30/2003: Court may sentence up to the statutory
maximum term of supervised release applicable to the original offense of conviction, but not
exceed the maximum for the classes of offenses noted above. There is no adjustment for prison
time imposed for any previous revocation of the term of supervised release. The Court must
consider but is not bound by Chapter 7 ranges. Upon revocation, the Court may re-impose
supervised release; however, the term is limited to the statutory maximum authorized under
Title 18 USC 3583(e)(3) for the original offense of conviction, less the current term of
imprisonment imposed upon revocation, and all prior terms of imprisonment imposed upon
previous revocations.




                                        Page 7 of 7                                    PROB 12C
                                                                                         (07/13)
